DETAILED ACTION
Election/Restrictions
Per applicant’s amendments to Claim 16, Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of independent base Claim 1.  As such, the restriction requirement between Groups A & B, as set forth in the Office action mailed on December 3, 2020, has been reconsidered in view of the potential allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of a potential allowable claim.  Specifically, the restriction requirement between Group A and Group B showing a lack of unity is withdrawn.  Claim 16, directed to the combination of a door hinge system in a domestic appliance is no longer withdrawn from consideration because the claim would be allowable when combined with the limitations of Claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 is indefinite since it is dependent upon itself [for examination purposes, the claim will be viewed as being dependent upon Claim 12].  Consequently, Claim 14 is rejected since it is dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heiberger et al., [US 2017/0089116] in view of Zuidhof et al., [US 2018/0092331].  Regarding Claim 1, the position is taken that a Heiberger teaches of a door hinge system (10) capable of use with a pivoting door (30), the system comprises a stationary hinge part (such as a fixed bracket on a stationary chassis – [0043])) arrangeable in a chassis, a pivoting hinge 10part (22, 24) connectable to a door and pivotably connected to the stationary hinge part, a driving device (gear assembly, 34, 36) for driving the pivoting hinge part, at least 15one motor (32) coupleable to and decoupleable (via manual means for instance) from the pivoting hinge part, the driving device being automatically controllable, wherein the pivoting hinge part is manually pivotable when 20the motor is decoupled from the pivoting hinge part (as would be expected when a motor is decoupled).  Heiberger teaches applicant’s basic inventive claimed door hinge system as outlined {mapped} above, but does not specifically address the aspect of the motor stopping when the pivoting hinge part is blocked and then moving the pivoting hinge part back in an opposite direction a predefined distance.  As to this feature, Zuidhof is cited as an evidence reference for the known use of a motor (220, 222) coupled to a door (201) having a drive mechanism, where the door is used to open and close a chamber, wherein the motor is configured to stop movement of the door when a blockage is detected (see [0073]), and then to move the door back in an opposite direction a predefined distance (see [0109]).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heiberger so as to incorporate the stopping and then reversing means associated with Zuidhof’s teaching because this arrangement would enhance the usefulness and capacity of Heiberger’s device by allowing the door to automatically open until a preset is reached or blockage is detected, and upon a blockage, the door travel is reversed a predefined distance to reduce the damage upon the drive mechanism or possible injury to a user / animal having made contact with the moving door.  Regarding Claim 2, as modified, the driving device includes a gearing (38, 40, 42 etc.,) interconnected between the motor and the pivoting hinge part.  Regarding Claim 3, 30as modified, the gearing includes a gear wheel (42) forming an end stage of the gearing.  Regarding Claim 4, as modified, the driving device includes a gear wheel sector (61) connected to the pivoting hinge part (via intervening components), wherein teeth of the gear wheel sector engage with teeth of the gear wheel of the gearing (figs. 1 & 3).  Regarding Claim 5, as modified, the system further including at least one coupling 10system (fig. 3) between the motor and the gearing, the coupling system being formed 15between the gear wheel sector and the pivoting hinge part (in as much as applicant depicts the claimed feature).  Regarding Claim 6, as modified, a rotation axis of the motor extends parallel to the pivoting axis of the pivoting axis of the pivoting hinge part.  Regarding Claim 10, as modified, the driving device is controllable by a remote control (such as a remote electronic control unit).  Regarding Claim 19, as modified, the motor is removably coupled to pivoting hinge part (such as via manual manipulation for example).
Claims 1, 2, 6, 9-10, 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al., [US 6,113,734] in view of Zuidhof et al., [US 2018/0092331].  Regarding Claim 1, the position is taken that a door and appliance are positively claimed features in combination with the door hinge system.  Woo teaches of a door hinge system (fig. 3) used with a pivoting door (31) of an oven appliance, the system comprises a stationary hinge part (25, 26) arranged on a chassis (fig. 3), a pivoting hinge 10part (32, 33) connected to the door and pivotably connected to the stationary hinge part, a driving device (gearing within gear reduction motor) for driving the pivoting hinge part, at least 15one motor (27) coupleable to and decoupleable (via manual means for instance) from the pivoting hinge part, the driving device being automatically controllable (via switches), wherein the pivoting hinge part is manually pivotable when 20the motor is decoupled from the pivoting hinge part (as would be expected when a motor is decoupled).  Woo teaches applicant’s basic inventive claimed appliance door hinge system as outlined {mapped} above, but does not specifically address the aspect of the motor stopping when the pivoting hinge part is blocked and then moving the pivoting hinge part back in an opposite direction a predefined distance.  As to this feature, Zuidhof is cited as an evidence reference for the known use of a motor (220, 222) coupled to a door (201) having a drive mechanism, where the door is used to open and close a chamber, wherein the motor is configured to stop movement of the door when a blockage is detected (see [0073]), and then to move the door back in an opposite direction a predefined distance (see [0109]).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woo so as to incorporate the stopping and then reversing means associated with Zuidhof’s teaching because this arrangement would enhance the usefulness and capacity of Woo’s device by allowing the door to automatically open until a preset is reached or blockage is detected, and upon a blockage, the door travel is reversed a predefined distance to reduce the damage upon the drive mechanism or possible injury to a user / animal having made contact with the moving door.  Regarding Claim 2, 25as modified, the driving device includes a gearing (implied within the gear reduction motor) interconnected between the motor and the pivoting hinge part.  Regarding Claim 6, as modified, a rotation axis of the motor extends parallel to the pivoting axis of the pivoting axis of the pivoting hinge part.  Regarding Claim 9, as modified, the blocking of pivoting of the pivoting hinge part is detected by a sensor (via a limit switch).  Regarding Claim 10, as modified, the driving device is controllable by a remote control (29, 30).  Regarding Claim 15, as modified, the door hinge system is used with the door of the appliance (oven).  Regarding Claim 19, as modified, the motor is removably coupled to pivoting hinge part (such as via manual manipulation for example).
Claims 1, 2, 8-12, 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,784,257 in view of Zuidhof et al., [US 2018/0092331].  Regarding Claim 1, the position is taken that a door and appliance are positively claimed features in combination with the door hinge system.  EP`257 teaches of a door hinge system (fig. 1a) used with a pivoting door (104), the system comprises a stationary hinge part (2) arrangeable in a chassis (101), a pivoting hinge 10part (3) connected to the door and pivotably connected to the stationary hinge part, a driving device (8) for driving the pivoting hinge part, at least 15one motor (stepping motor) coupleable to and decoupleable (via manual means for instance) from the pivoting hinge part, the driving device being automatically controllable, wherein the pivoting hinge part is manually pivotable when 20the motor is decoupled from the pivoting hinge part (as would be expected when a motor is decoupled).  EP`257 teaches applicant’s basic inventive claimed appliance door hinge system as outlined {mapped} above, but does not specifically address the aspect of the motor stopping when the pivoting hinge part is blocked and then moving the pivoting hinge part back in an opposite direction a predefined distance.  As to this feature, Zuidhof is cited as an evidence reference for the known use of a motor (220, 222) coupled to a door (201) having a drive mechanism, where the door is used to open and close a chamber, wherein the motor is configured to stop movement of the door when a blockage is detected (see [0073]), and then to move the door back in an opposite direction a predefined distance (see [0109]).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of EP`257 so as to incorporate the stopping and then reversing means associated with Zuidhof’s teaching because this arrangement would enhance the usefulness and capacity of EP`257’s device by allowing the door to automatically open until a preset is reached or blockage is detected, and upon a blockage, the door travel is reversed a predefined distance to reduce the damage upon the drive mechanism or possible injury to a user / animal having made contact with the moving door.  Regarding Claim 2, 25as modified, the driving device includes a gearing (8a) interconnected between the motor and the pivoting hinge part.  Regarding Claim 8, 25as modified, the blocking of pivoting of the pivoting hinge part is detected or detectable, if more voltage or power for the motor is required ([0014] – [0015]).  Regarding Claim 9, 25as modified, the blocking of pivoting of the pivoting hinge part is detected or detectable by a sensor ((10) includes a detection means).  Regarding Claim 10, 25as modified, the driving device is controllable by a remote control (remote control – [0021]).  Regarding Claim 11, 25as modified, the door hinge system comprises at least one spring element (6) for generating at least one force acting onto the pivoting hinge part which supports a manual opening and closing of the door.  Regarding Claim 12, 25as modified, the door hinge system comprises at least one first spring element (6) mediating a partially opened state of the door and keeping the door balanced within an 30outer opening angular range, wherein the outer opening angular range extends between the partially opened state and a completely opened state of the door (as is conventional in the art).  Regarding Claim 15, 25as modified, the door hinge system is used with the door of the appliance (oven).  Regarding Claim 19, as modified, the motor is removably coupled to pivoting hinge part (such as via manual manipulation for example). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,784,257 in view of Zuidhof et al., and further in view of EP 1,961,901.  EP`257 as modified, teaches applicant’s basic inventive claimed system as outlined {mapped} above, but does not show the inclusion of a second spring within the system.  As to this feature, EP`901 is cited as an evidence reference for the known use of a first spring element (16) for generating a force acting on a hinge part (4) and a second spring element (13) for keeping a door (3) closed against an oven (1) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional spring within the assembly of EP`257’s device in view of EP`901’s teaching because this arrangement would enhance the versatility of EP`257’s system since one spring would be used to provide a reaction force which opposes the opening of the door, while an additional spring would be used to provide door closing assist in order to define a door stable semi-open position.  As such, the dual use of springs would enhance the door operation of the oven as dependent upon and the needs and/or preferences of the end user.  

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.  With regards to applicant’s traversal of the conventionally known motor controlling presets, the Office has submitted a reference teaching the concept of a motor that is configured to stop when a door is blocked, and then configured to move in an opposite direction a predefined distance.  The claimed “inventive feature” concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  As such, the “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  Furthermore, the position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
September 15, 2021

/James O Hansen/Primary Examiner, Art Unit 3637